Citation Nr: 0903882	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-11 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a shell fragment wound of the 
left upper arm and forearm with muscle group III and V 
impairment.

2.  Entitlement to a compensable evaluation of a service-
connected scar of the right buttock resulting from a shell 
fragment wound to muscle group XVII.

3.  Entitlement to a compensable evaluation for a service-
connected scar of the left chest with retained foreign 
bodies.


REPRESENTATION

Veteran represented by:	G.F. Bolinger, Esq.




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by which the RO denied 
entitlement to the benefits sought herein.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound of the left upper arm and forearm with muscle 
group III and V impairment are manifested by no more than a 
severe disability picture and a painful left biceps scar.

2.  The veteran's service-connected scar of the right buttock 
resulting from a shell fragment wound to muscle group XVII is 
manifested by no more than very small superficial scars.

3.  The veteran's service-connected scar of the left chest 
with retained foreign bodies is manifested by a total absence 
of visibility or symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
residuals of a shell fragment wound of the left upper arm and 
forearm with muscle group III and V impairment have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.73, Diagnostic Code 5305-5303 (2008).

2.  The criteria for entitlement to an evaluation of 10 
percent for a left biceps scar have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2008).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scar of the 
right buttock resulting from a shell fragment wound to muscle 
group XVII have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7801-7805 (2008).

4.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scar of the 
left chest with retained foreign bodies have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.73, Diagnostic Code 5321 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; a (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in April 2007. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet App 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in February 2005 and April 2007 that 
fully addressed all three notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  .

The VCAA duty to notify has not been satisfied with respect 
to the notice elements described in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, supra.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran has had ample opportunity to clarify any questions 
regarding the rating criteria with his attorney during the 
long course of this appeal.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical records 
and service treatment records.  The veteran, moreover, has 
been afforded several VA medical examinations in furtherance 
of his claims.  The Board notes that he declined his right to 
a hearing before a Veterans Law Judge.  Significantly, 
neither the veteran nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Special considerations apply to the rating of disabilities of 
the muscles.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2008).

Slight disability of muscles is characterized by simple wound 
of muscle without debridement or infection.  Slight 
disability of muscle is reflected by history and complaint 
such as service department records of a superficial wound 
with brief treatment and return to duty.  Healing of slight 
muscle injuries is followed by good functional results.  
Slight disability of muscles includes none of the cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. 4.56 (c).  Objective findings characteristic of slight 
muscle disability include minimal scarring, no evidence of 
fascial defect, atrophy, or impaired tonus, no impairment of 
function, and no metallic fragments retained in muscle 
tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

38 C.F.R. § 4.56 is essentially a totally-of-circumstances 
test and no single factor is per se controlling.  See Tropf 
v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. 
Brown, 5 Vet. App. 70 (1993).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Residuals of a shell fragment wound of the left upper arm and 
forearm with muscle group III and V impairment

The veteran's service-connected residuals of a service-
connected shell fragment wound of the left upper arm and 
forearm with muscle group III and V impairment have been 
rated 30 percent disabling by the RO under the provisions of 
Diagnostic Code 5305-5303.  38 C.F.R. §§ 4.20. 4.73.  

Muscle wounds involving the bicep muscle are evaluated under 
Diagnostic Code 5305 for Muscle Group V.  Under this rating 
code, 0, 10, 20, and 30 percent ratings are assigned, 
depending on whether the muscle injury to the minor side is 
slight, moderate, moderately-severe, or severe respectively.  
38 C.F.R. § 4.73, Diagnostic Code 5305.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5303, 
provide that the function of muscle group III is to elevate 
and abduct the arm to shoulder level, and to allow forward 
and backward swinging of arm.  This group acts with the 
intrinsic shoulder girdle muscles, that is, the pectoralis 
major I (clavicular), and the deltoid.  For the nondominant 
arm, noncompensable, 20 percent, 20 percent, and 30 percent 
ratings are assigned for slight, moderate, moderately severe, 
and severe impairment, respectively.

The June 2004 VA orthopedic examination report reflects that 
the veteran is right handed.  The report indicates tenderness 
over the anterolateral aspect of the left shoulder as well as 
left shoulder pain resulting from an in-service shell 
fragment wound.  There was morning stiffness.  Although the 
veteran was unemployed when examined, he did not recall 
having missed work due to left shoulder symptomatology.  The 
veteran denied incapacitating left shoulder pain but 
complained of weakness and fatigability of the left shoulder, 
particularly in cold or damp weather.  On physical 
examination, the examiner observed a 10-centimeter scar that 
was thick and broad with muscle loss.  There was sensitivity 
over the left shoulder and weakness with forward flexion and 
abduction.  Strength of the biceps, triceps, and forearm 
musculature were 5/5.  Left shoulder range of motion was 
symmetrical bilaterally with 170 degrees of forward flexion, 
40 degrees of external rotation, and 40 degrees of internal 
rotation.  The latter two were at the L1 and L2 level.  There 
was no sign of rotator cuff pathology.  The examiner 
diagnosed residuals of a left shoulder shrapnel wound with 
muscle loss and weakness in the left shoulder and deltoid 
area.

A March 2005 X-ray study of the left shoulder revealed no 
fracture or dislocation.  The joint space was preserved, and 
alignment was anatomic.

On March 2005 VA scars examination, the examiner observed a 
left shoulder scar that was nine centimeters long and two 
centimeters wide that was tender, atrophic, irregularly 
shaped, noninflamed, and tender to palpation.  There was also 
a left forearm scar that was four centimeters long and almost 
one-half centimeter wide.  It was depressed and 
hypopigmented, nonadherent, and noninflamed.  The texture of 
both scars was normal, and there were no areas of induration 
or inflexibility.  There was no elevation or edema of the 
scars.  The scars did not result in loss of function or 
limitation of motion.

On March 2005 VA orthopedic examination, the veteran 
described left shoulder tenderness, pain, and morning 
stiffness.  The veteran's job required some lifting.  He did 
not miss any work as a result of his in-service left shoulder 
and upper extremity injury.  The veteran denied 
incapacitating pain, but repeated motion caused fatigability 
and some pain.  The veteran characterized the pain as a five 
on a scale of one to 10 and indicated that such pain was 
intermittent and occurred primarily during bad weather or 
with excessive activity.

The veteran's service-connected left upper extremity 
disability did not limit his daily activities, and he was 
able to do everything to include overhead activity.  Forward 
flexion of the left shoulder was to 180 degrees, and external 
rotation was to 85 degrees.  Pronation was to 85 degrees, and 
supination was to 80 degrees.  Left elbow range of motion was 
from zero to 130 degrees.  There was 5/5 strength in the 
deltoid and 5/5 strength in the rotator cuff muscle.  There 
was tenderness to palpation of the scar in the mid biceps and 
tenderness to palpation of the left shoulder joint.  There 
was arthritis of the left acromioclavicular joint.

On July 2005 VA scars examination, the veteran reported mild 
pain due to all of his scars.  There was no skin breakthrough 
or pruritus.  The left shoulder scar was slightly tender to 
palpation, nonadherent, and stable.  It was slightly 
hypopigmented.  The scar was depressed with slight underlying 
tissue loss.  There was no inflammation, edema, or keloid 
formation.  There was no induration.  The left forearm scar 
was nontender, nonadherent, and stable.  It was neither 
elevated nor depressed.  There was mild underlying tissue 
loss.  There was no inflammation, edema, or keloid formation.  
The color was slightly hypopigmented.  There was no 
induration, inflexibility, or limitation of function caused 
by the scar.

On August 2005 VA muscles examination, the veteran complained 
of throbbing pain in the left shoulder area that was relieved 
with over-the-counter analgesics.  There was no evidence of 
bone or joint damage.  Left upper extremity muscle strength 
was symmetric and 5/5.  There was no evidence of muscle 
herniation.  The muscles could move through all ranges of 
motion with no limitation of range of motion due to pain, 
fatigability, or weakness.  Repetitive muscle resistance did 
not show evidence of fatigue during the examination of the 
left upper extremity.  The examiner diagnosed several 
metallic fragments in the left anterior biceps/deltoid distal 
humeral area and indicated that the metallic fragments 
appeared to cause significant pain, stiffness, and subjective 
fatigue with exertion as well as a limited ability to lift 
heavy objects.

The veteran is in receipt of the maximum evaluations under 
38 C.F.R. § 4.73, Diagnostic Code 5305-5303, and an 
evaluation in excess of 30 percent, therefore, cannot be 
assigned under the provision.  Furthermore, the Board 
observes that separate evaluations under Diagnostic Code 5303 
and 5303 cannot be assigned.  The veteran's service-connected 
disability spans the left deltoid and left anterior biceps, 
and the left shoulder is generally affected.  Offering 
separate evaluations, therefore, would amount to prohibited 
pyramiding, as the veteran would be compensated more than 
once for overlapping symptomatology.  38 C.F.R. § 4.14.  

The Board notes that evidence has indicated a scar of the 
left biceps and one on the left forearm.  Scarring is a 
separate and distinct manifestation that is ratable under 
differing codes, no bar to the assignment of a separate 
rating is found.  See Id.; Esteban, supra.

As to the rating to be assigned, the medical data fail to 
indicate that the veteran's left forearm and left biceps 
scarring is particularly deep or productive of limitation of 
function, such that a compensable rating is assignable under 
Diagnostic Code 7801.  38 C.F.R. § 4.118 (2008).  Similarly, 
Diagnostic Code 7802 is inapplicable to either scar because 
it entails areas of 144 square inches or greater, and the 
veteran's scar measurements are far smaller.  Id.  Likewise, 
an evaluation under Diagnostic Code 7803 is not for 
application with respect to either scar, because the scars 
are not unstable.  Id.  Finally, Diagnostic Code 7805 is not 
for consideration because no limitation of function has 
resulted from the veteran's left upper extremity scars.  Id.  

However, the Board is of the opinion that a 10 percent 
evaluation is warranted for the left shoulder scar because it 
was shown to be tender on objective examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Ten percent is the maximum 
rating available under this provision, and the Board need not 
discuss entitlement to a higher evaluation under it.  

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2008).  Most recently, the 
veteran's left shoulder range of motion was close to 
complete.  In 2004, internal and external rotation was 
limited.  Despite the foregoing, no separate evaluation is 
warranted for any left shoulder range of motion because in 
2004, when limited range of motion was shown, range of motion 
of the shoulders was symmetrical bilaterally, implying that 
whatever limitation of motion was present was not caused by 
the veteran's service-connected left shoulder disability.  
Moreover, internal and external rotation was assessed at the 
L1 and L2 levels, and this is not yt standard by which the 
Board assessed shoulder range of motion.  See Id.

Left elbow range of motion was from zero to 130 degrees.  
Normal elbow range of motion is from zero to 145 degrees.  
Id.  Such mild limitation of motion of the left elbow would 
not entitle the veteran to a compensable rating under the 
appropriate provisions in the Schedule.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206 and 5207.

Finally, the Board notes that arthritis of the left shoulder 
joint has not been shown to be related to the veteran's 
service-connected residuals of a shell fragment wound of the 
left upper arm and forearm with muscle group III and V 
impairment.  Thus, compensation for arthritis of the left 
shoulder is not warranted.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2008) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2008) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
The Board observes that additional compensation under these 
provisions is not warranted because the veteran has been 
afforded the maximum evaluation available for his service-
connected disability, which presumably encompasses the 
foregoing factors.  Indeed, the veteran has been compensated 
for severe disability.

The Board observes that the veteran's service-connected 
residuals of a shell fragment wound of the left upper arm and 
forearm with muscle group III and V impairment do not seem to 
have varied in severity during the course of this appeal.  
Thus, a staged rating need not be considered.  Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected residuals of a shell fragment wound of the 
left upper arm and forearm with muscle group III and V 
impairment have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Scar of the right buttock resulting from a shell fragment 
wound to muscle group XVII

The veteran's service-connected scar of the right buttock 
resulting from a shell fragment wound to muscle group XVII 
has been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 7800.  38 C.F.R. § 4.118 
(2002).

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).

According to the Rating Schedule in effect prior to August 
30, 2002, Diagnostic Code 7800 for disfiguring scars of the 
head, face, and neck provided a 30 percent rating applied if 
the scarring was severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 10 
percent rating was provided if the scarring was moderately 
disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  
Under this diagnostic code, there is a note providing that 
when there is, in addition to tissue loss and cicatrization, 
marked discoloration, color contrast or the like, additional 
percentages may be added to that specified.  See 38 C.F.R. § 
4.118, Note (2002).

The current version of Diagnostic Code 7800 applies to scars 
of the head, face, or neck and is not relevant to the 
veteran's scar of the right buttock.

Under the Diagnostic Code 7801, pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square (sq.) inches (929 
sq. centimeters (cm.)) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Diagnostic Code 7802 for rating scars, other than head, face, 
or neck, that are superficial and do not cause limited motion 
is not applicable as the scar must cover an area of 144 
square inches in order to warrant a maximum 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Diagnostic Code 7803 provides a maximum 10 percent rating for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008).

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Diagnostic Code 7805 relates to scars that should be rated 
pursuant to limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003; see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 
(1997).  The Board need not discuss the rating criteria in 
effect before August 30, 2002 because the record reflects 
that the veteran filed his claim for increase in 2004, well 
after the new regulations became effective.

On March 2005 VA scars examination, three small right buttock 
scars were observed.  One was seven centimeters in length and 
.2 of a centimeter in width.  The second was four centimeters 
in length and .4 of a centimeter in width.  The third scar 
was three centimeters in length and .4 of a centimeter in 
width.  These scars did not have keloid formation and texture 
was normal.  There was no induration or inflexibility.  The 
scars were not elevated.  There was no edema or induration.  

On July 2005 VA examination of the skin, the largest of the 
three scars was described as 9 centimeters long and two 
centimeters wide.  It was nontender nonadherent, and stable.  
The scar was neither elevated nor depressed.  There was a 
mild amount of underlying tissue loss.  There was no 
inflammation, edema, or keloid formation.  The scar was 
slightly hypopigmented.  There was no induration, 
inflexibility, or limitation of function caused by the scar.  
Two other very small scars were observed on the right 
buttock.  They were nontender, nonadherent, stable, and 
neither elevated nor depressed.  They were superficial 
without inflammation, edema, or keloid formation.  There was 
no induration, inflexibility, or limitation of function 
caused by the scars.  

A review of the record militates against the assignment of a 
compensable evaluation for the veteran's right buttock 
scarring at any time during the appellate period.  See Hart, 
supra.  Diagnostic Code 7801 would not be beneficial because 
it would require, at a minimum, a showing of a scar measuring 
six square inches that is deep or that caused limitation of 
motion.  The veteran's right buttock scars do not add up to 
six square inches in area, are not deep, and do not cause 
limitation of motion.  38 C.F.R. § 4.118, Diagnostic Code 
7801.  Similarly, Diagnostic Code 7802 would not be of 
benefit because while limitation of motion need not be shown, 
a 10 percent evaluation would require that an area of 144 
square inches be implicated.  This is not the case regarding 
the veteran's right buttock.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  The right buttock scars are neither unstable nor 
painful, thus compensable evaluations under Diagnostic Codes 
7803 and 7804 cannot be assigned.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  The remaining provision dealing 
with scars is Diagnostic Code 7805 under which scars are 
rated based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Because no 
limitation of function has been attributed to the right 
buttock scarring, Diagnostic Code 7805 will be discussed no 
further.

From the above discussion, it is clearly apparent that a 
compensable evaluation for the veteran's service-connected 
right buttock scarring must be denied.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.  Because symptomatology does not 
appear to have fluctuated during the course of the appeal, a 
staged rating need not be considered.  Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected scar of the right buttock resulting from a 
shell fragment wound to muscle group XVII has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash v. Brown, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Scar of the left chest with retained foreign bodies

The veteran's service-connected scar of the left chest with 
retained foreign bodies has been rated zero percent disabling 
by the RO under the provisions of Diagnostic Code 5312.  
38 C.F.R. § 4.73.

Pursuant to Diagnostic Code 5321, impairment of Muscle Group 
XXI, the thoracic muscle group, pertaining to the muscles of 
respiration, is to be evaluated on the severity of the injury 
manifested.  For slight injury, a noncompensable rating is 
assigned.  A moderate injury corresponds to the assignment of 
a 10 percent rating.  A maximum 20 percent rating may be 
assigned when there is severe or moderately severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5321.

The available medical evidence is silent as to any adverse 
symptomatology associated with Muscle Group XXI.  In the July 
2005 VA scars examination report, the examiner indicated that 
there was no visible left chest scar.  The report indicates 
that the veteran too could not locate a left chest scar.  In 
the August 2005 VA muscles examination report, the examiner 
indicated that there was no visible evidence of a left chest 
scar.  

Because there is no apparent disability of Muscle Group XXI, 
a compensable evaluation under Diagnostic Code 5321 cannot be 
assigned.  38 C.F.R. § 4.73, Diagnostic Code 5321.  Moreover, 
the Board need not consider an evaluation under one of the 
diagnostic codes pertinent to the skin because no scar of the 
left chest region can be found.  As stated, the veteran 
himself has failed to identify a left chest scar.  Without 
scarring, there is no possibility that a provision relating 
to scars would provide for a compensable rating.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 to 7805.  The Board emphasizes 
that the entirety of the record is consistent regarding the 
left chest, and a staged rating need not be considered.  
Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected scar of the left chest with retained 
foreign bodies has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Shipwash v. Brown, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a shell fragment wound of the 
left upper arm and forearm with muscle group III and V 
impairment is denied.

An evaluation of 10 percent for a left biceps scar is granted 
subject to the laws and regulations governing the payment of 
veterans' benefits.

Entitlement to a compensable evaluation for a service-
connected scar of the right buttock resulting from a shell 
fragment wound to muscle group XVII is denied.

Entitlement to a compensable evaluation for a service-
connected scar of the left chest with retained foreign bodies 
is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


